

117 S1961 IS: Increasing Retirement Amount Act of 2021
U.S. Senate
2021-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1961IN THE SENATE OF THE UNITED STATESJune 7, 2021Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to increase IRA contribution limits for individuals without an employer retirement plan.1.Short titleThis Act may be cited as the Increasing Retirement Amount Act of 2021 or the IRA Act of 2021.2.Increase in contribution limits for individuals without an employer retirement plan(a)In generalSection 219 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(h)Special rules for individuals without an employer planFor purposes of this section—(1)In generalIn the case of an applicable individual—(A)the deductible amount for purposes of subsection (b)(1)(A) is $12,000, and(B)the applicable amount for purposes of subsection (b)(5)(B)(i) is $3,000.(2)Cost-of-living adjustment(A)In generalIn the case of any taxable year beginning in a calendar year after 2022, the $12,000 amount under paragraph (1)(A) shall be increased by an amount equal to—(i)such dollar amount, multiplied by(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2021 for calendar year 2016 in subparagraph (A)(ii) thereof. (B)Rounding rulesIf any amount after adjustment under subparagraph (A) is not a multiple of $500, such amount shall be rounded to the next lower multiple of $500.(3)Applicable individualFor purposes of paragraph (1), the term applicable individual with respect to any taxable year means any individual whose employer does not maintain a plan described in any clause of subsection (g)(5)(A) for such taxable year..(b)Coordination with Kay Bailey Hutchinson spousal IRASubparagraph (A) of section 219(c)(1) of the Internal Revenue Code of 1986 is amended by striking (b)(1)(A) and inserting (b)(1)(A) (determined without regard to subsection (h)).(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2021.